NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN A. JOHNSON,                              No.    17-17505

                Petitioner-Appellant,           D.C. No. 1:15-cv-00600-DAD

 v.
                                                MEMORANDUM*
ANDRE MATEVOUSIAN, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Steven Johnson appeals pro se from the district court’s judgment denying his

28 U.S.C. § 2241 petition for a writ of habeas corpus. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the denial of a section 2241 petition, see

Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johnson first contends that the district court erred by dismissing as moot the

claim regarding his detention in the segregated housing unit (“SHU”) at United

States Penitentiary Atwater (“USP-Atwater”). At the time of the district court’s

decision, Johnson had been transferred out of USP-Atwater, and he now has

completed his custodial sentence and is serving a term of supervised release.

Because the court can no longer grant the relief requested—release from the

SHU—his claim is moot. See Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th

Cir. 1997). Contrary to his contention, Johnson cannot avoid mootness by seeking

damages as “damages are not an available habeas remedy.” Nelson v. Campbell,

541 U.S. 637, 646 (2004).

      To the extent Johnson also challenges the denial of his due process claims,

the district court did not err. In his petition, Johnson challenged three disciplinary

proceedings, which resulted in the loss of good conduct time, on the basis that the

proceedings did not comport with due process. Before asserting these claims in a

habeas petition, Johnson was required to exhaust all available administrative

remedies or demonstrate waiver of the exhaustion requirement. See Ward v.

Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012). Johnson did neither. Further, the

record shows that the disciplinary proceedings complied with the procedural due

process requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 563-72

(1974), and that “some evidence” supported the Disciplinary Hearing Officer’s


                                           2                                    17-17505
decisions, see Superintendent v. Hill, 472 U.S. 445, 455-56 (1985).

      Johnson’s remaining claims are not cognizable under section 2241 because

they do not concern the manner, location, or conditions of the execution of his

sentence. See Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000).

      AFFIRMED.




                                         3                                   17-17505